Buchanan, J.,
delivered the opinion of the court.
A motion for a continuance is addressed to the sound discretion of the court, under all the circumstances of the case; and, whilst an appellate court will supervise the action of the trial court on such motion, it will not reverse unless such action was plainly erroneous.
This is the rule as laid down in Hewitt’s Case, 17 Gratt. 627, and it has been uniformly adhered to by this court. Russell’s Case, 28 Gratt. 930; Mister’s Case, 79 Va. 9; and 4 Minor’s Inst. (4th Ed.) 1077 and cases cited.
The record does not show that the action of the court in refusing to continue the case was plainly erroneous.
There is nothing to show that the defendant did not have a fair and impartial trial, that he did not have all persons present as witnesses who knew anything that was favorable to him, or that his counsel did not make as good a defence for him as he could have done if his case had been continued.
Heither did the court err in permitting the witness Moody to give in evidence the statement of the accused as to his reason for killing the deceased. It is true that Moody was a justice *494of the peace, and that this statement was made in reply to a question from him, but it was not made under circumstances which rendered it inadmissible in evidence. It appears that after the preliminary examination, Moody, who was not the acting justice of the peace on that occasion, asked the defendant what made him kill the deceased, and that he (the defendant), without any inducement whatever, gave the answer which was admitted in evidence over his objection. The rule is that a confession may be given in evidence if it appears that it was not obtained from the party by some inducement of a worldly or temporal character in the nature of a threat or promise of benefit, held out to him in respect of his escape from the consequences of the offence, or the mitigation of the punishment, by a person in authority, or with the apparent sanction of such a person. Smith’s Case, 10 Gratt. 734, 739; Thompson’s Case, 20 Gratt. 724.
The evidence objected to was clearly admissible.
The court instructed the jury, upon the motion of the attorney for the Commonwealth, that if they believed “ from the. evidence that William Bowers came to his death by a wound, as charged in the indictment, inflicted by George Hite, with a deadly weapon previously in the possession of the said Hite, without any or upon very slight provocation, it is prima fade willful, deliberate, and premeditated killing, and throws upon the accused the necessity of proving extenuating circumstances.” The giving of this instruction is assigned as error.
It is not claimed that that instruction does not state the law correctly, where the evidence tends to prove the facts upon which it is based, but the contention is that it was not applicable to the facts of this case. The evidence tends to show that the deceased came to his death from' a wound inflicted by the defendant with a deadly weapon previously in his possession, without the slightest provocation. The instruction was, therefore, peculiarly applicable to the facts of the case, and was properly given.
*495The court refused the instructions asked for by the defendant, and gave other instructions in lieu thereof. The refusal to give the defendant’s instructions, and the giving of its own by the court, is assigned as error, but in what the error consisted is not pointed out. Ordinarily such an assignment of error would not be' considered by the court, for it is the duty of counsel who assigns error to specifically point it out, but as this is a case involving the life of the defendant, we have carefully examined the instructions rejected and given, and are of the opinion that the defendant was not injured by the action of the court, as the instructions given by the court in lieu of those offered by him, instructed the jury upon all points covered by the instructions asked for by him, and contained no error to his prejudice.
The action of the court in overruling the defendant’s motion in arrest of judgment upon the ground that one of the jurors who tried the case was under the age of twenty-one years, and was therefore incompetent under the constitution and laws of the State, is assigned as error.
If objection had been made to that juror at the proper time, the court ought to, and doubtless would, have rejected him, as he was clearly not a competent juror. But the objection came too late.
Poindexter’s Case, reported in 33 Gratt. 766, 791, &c., is conclusive of this question. In that case two of the jurors had not paid their capitation tax, and were therefore incompetent jurors under the constitution and laws of the State, as they were at that time, but no objection was • made to the competency of the jurors until after verdict, and it was held in that ease that the objection came too late. Moncure, P., who delivered the opinion of the court, said, in discussing the question: “ If he (the defendant) did not know whether they had paid their capitation taxes of the preceding year and cared about availing himself of any such ground of objection, if it existed, he could easily have enquired into it, of them or other*496wise, before they.were sworn, and then acted accordingly, but he made no such enquiry, doubtless because he cared nothing about it, or preferred to have the benefit of the objection, if he could make it, in the event of a verdict against him. JBy the Code [1873], ch. 158, sec. 20 (Code 1887, sec. 3155), it is provided that ‘ no exception shall be allowed against any juror, after he is sworn upon the jury on account of his age, or other legal disability, unless by leave of the court.’ The principle of this section is applicable alike to civil and criminal cases. [How it is so by statute. Pollard’s Supplement to the Code, sec. 408.] Certainly no exception can be allowed after verdict. It matters not whether the ground of exception be constitutional or legal. In either ease it may be given up by the party entitled to the benefit thereof. And if not made before verdict, it will be considered as having been given up.”
It may be true, as counsel argue, that a party cannot be said to waive a disability which he has no knowledge of, but there is another principle of law applicable to a case like this, and that is, that negligent ignorance operates against a party to the same extent as actual knowledge, and he ought not therefore to be permitted to have the verdict of a jury set aside by urging a ground of challenge to a juror, which but for his negligence he might have discovered and urged at the proper time.
Heither did the court err in refusing to set aside the verdict of the jury on the ground that it was contrary to the law and the evidence.
The evidence showed that the defendant shot and killed the deceased, without the slightest provocation. When asked why he had killed the deceased he replied that the deceased said “ that he was not afraid of his shooting him, and I be damned if any negro shall say that to me.” Ho one would claim that the negro’s statement was any provocation at all, much less an excuse for taking his life. The effort to show that the defendant was not responsible for his acts wholly failed. The evidence does show that for many years he had *497been accustomed to drink heavily at times, and was drinking at the time the offense was committed, but it also shows that he was not under the influence of liquor on that occasion to such extent that he did not know what he was doing, or that he did not know right from wrong.
The verdict of the jury was manifestly right under the law and the evidence, and the judgment must be affirmed.

Affirmed.